DETAILED ACTION

1. It is hereby acknowledged that 16/478242 following papers have been received and placed of record in the file: Amendment date 05/04/21.  

2.	 Claims 1-20 are presented for examination. Claims 1, 5, 7, 9, 17-20 are being amended.  


Response to Argument


3.  Applicant’s arguments with respect to claim(s) 1, 2 11 and 12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues, the cited combination of references does not teach or suggest the above noted features of claim 1 at least because neither Brandwine nor Finn discloses the features of “based on an item specified from an IP address included in the header information and based on the list”.
Examiner respectfully disagrees. Brandwine in view of Finn teaches argued limitation. More specifically  Brandwine discloses a policy check also can be made on TCP handshakes that are initiated from within the service provider's network that target a computing system external to the provider network. In this case, the SYN packet may be transmitted from the internal 


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1, 2, 11, 12 are rejected under 35 U.S.C. §103 as being unpatentable over Brandwine (US 9825911 B1)  in view of Finn et al(US 2014/0280838)   

Regarding claim 1, Brandwine teaches a communication system comprising: a packet transfer unit to transfer a packet; a memory configured to store one or more instructions; and a processor configured to execute the one or more instructions to implement;
and a control unit to set, in the packet transfer unit, control information defining an operation of the packet transfer unit according to header information of a packet,(see Brandwine column 11 lines 11-25 explains computing node generates syn-ack packet and NAT166 converts pulic source IP address to a private IP address and forwards modified ACK-apacket as ACK-b based on Policy manager sending Sync, which can be considered setting control information defining the operation of conversion as well as forwarding modified packet, Fig. 3)     wherein when 
While it can be understood how Brandwine is setting control information as explained above however to show more explicitly this process
Analogous art Finn(packet inspection for switches, paragraph [0015] as well as security for switches, paragraph [0028]) is introduced to explain a controller establishing SDN rules for interpreting tags inserted in received packets (see paragraph[0018], [0059] )
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Brandwine with Finn’s application hints for network action.  One of ordinary skill in the art would have been motivated to make this modification before the 

Regarding claim 2, the modified Brandwine taught the communication system according to claim 1, as described above.  The modified Brandwine further teaches comprising a management server to be operated by an administrator, (see Finn paragraph[0018], [0059] ) wherein when having set control information in the packet transfer unit, the control unit transmits an item specified from an IP address when setting the control information, and a content of the control information, to the management unit. (see Fin paragraph[0018], [0059];see Brandwine Column 2 lines 62-column 3 line 24 ,  Column 11 39-54 explains NAT sends policy manager SYN_ACK-b packet)
Regarding claim 11, Brandwine teaches a communication control method applied to a communication system comprising a packet transfer unit implemented by a processor to transfer a packet; (see Brandwine column 11 lines 11-25 explains computing node generates syn-ack packet and NAT166 converts public source IP address to a private IP address and forwards modified ACK-apacket as ACK-b based on Policy manager sending Sync, which can be considered setting control information defining the operation of conversion as well as forwarding modified packet, Fig. 3)    and a control unit implemented by the processor  to hold a list of an item that can be specified from an IP address, (see Brandwine Column 2 lines 62-column 3 line 24 explains policy manger uses of block list policies, column 2 lines 63-column 3 line 24 explains ip address, header and flag)    and set, in the packet transfer unit, control information defining an operation of the packet transfer unit according to header information of a packet, (see 
While it can be understood how Brandwine is setting control information as explained above however to show more explicitly this process
Analogous art Finn(packet inspection for switches, paragraph [0015] as well as security for switches, paragraph [0028]) is introduced to explain a controller establishing SDN rules for interpreting tags inserted in received packets (see paragraph[0018], [0059] )
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Brandwine with Finn’s application hints for network action.  One of ordinary skill in the art would have been motivated to make this modification before the 
Regarding claim 12, Brandwine teaches a non-transitory computer readable recording medium in which a communication program is recorded, the communication program to be installed in a computer comprising: a packet transfer unit implement by a processor to transfer a packet; ,(see Brandwine column 11 lines 11-25 explains computing node generates syn-ack packet and NAT166 converts pulic source IP address to a private IP address and forwards modified ACK-apacket as ACK-b based on Policy manager sending Sync, which can be considered setting control information defining the operation of conversion as well as forwarding modified packet, Fig. 3)      and a control unit implement by the processor to hold a list of an item that can be specified from an IP address, (see Brandwine Column 2 lines 62-column 3 line 24 explains policy manger uses of block list policies, column 2 lines 63-column 3 line 24 explains ip address, header and flag)  and set, in the packet transfer unit, control information defining an operation of the packet transfer unit according to header information of a packet, (see Brandwine Column 2 lines 62-column 3 line 24, column 11 lines 11-25 explains computing node generates syn-ack packet and NAT166 converts pulic source IP address to a private IP address and forwards modified ACK-a packet as ACK-b based on Policy manager sending Sync and policy)     the communication program causing the computer to execute: a notification process in which, when having received a new packet that is a packet for which control information conforming to header information has not been set yet,  (see Brandwine column 10 lines 36-66 explains NAT receives SYN-a packet and determines SYN flag is set  as well as checking policy)  the packet transfer unit notifies the control unit of header information of the new packet; ,( see Brandwine Column 2 lines 62-column 3 line 24 ,  Column 11 39-54 explains NAT sends policy manager 
While it can be understood how Brandwine is setting control information as explained above however to show more explicitly this process
Analogous art Finn(packet inspection for switches, paragraph [0015] as well as security for switches, paragraph [0028]) is introduced to explain a controller establishing SDN rules for interpreting tags inserted in received packets (see paragraph[0018], [0059] )
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Brandwine with Finn’s application hints for network action.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve management of network devices   (see paragraph [0004])  


                                                    Allowable Subject Matter


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD A SMARTH whose telephone number is (571)270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478